Citation Nr: 1525734	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  13-27 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for joint pain, to include degenerative joint disease (DJD) of the right knee and osteoarthritis and facet arthropathy of the lumbar spine.

2.  Entitlement to service connection for chronic fatigue syndrome.

3.  Entitlement to a compensable initial rating for irritable bowel syndrome.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1990 to April 1991.  He had additional service in the Army Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2012 and March 2013 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In the June 2012 rating decision, the RO granted service connection for irritable bowel syndrome and assigned a noncompensable (zero percent) rating.  In the March 2013 rating decision, the RO denied service connection for DJD of the right knee and osteoarthritis and facet arthropathy of the lumbar spine, claimed as joint pain due to hazard exposure during the Gulf War, and denied service connection for chronic fatigue syndrome, also claimed as due to hazard exposure during the Gulf War).

In his September 2013 substantive appeal, the Veteran requested a Board videoconference hearing before a Veterans Law Judge.  The hearing was scheduled, and the Veteran was appropriately notified.  However, he withdrew the request in a written correspondence received in April 2014.  As such, the Board finds that the Veteran has been afforded his opportunity for a hearing and that his request to testify before the RO or Board has been withdrawn.  38 C.F.R. § 20.704(e) (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regarding the issues of joint pain and chronic fatigue syndrome, the evidence of record is insufficient to decide the material issues of fact, pertaining to exposure to environmental or chemical hazards in the Southwest Asia Theater of operations during the Persian Gulf War and further factual development is needed.

Specifically, the claims file does not contain the Veteran's DD Form 214 or his service personnel records, which would indicate the Veteran's exact dates of service and whether he had qualifying service in Southwest Asia.  Additionally, the Veteran was involved in an October 1990 motor vehicle accident, and the record suggests that the accident affected the Veteran's low back and right knee.  However, the evidence of record is unclear regarding whether or not the Veteran was examined on entrance to service in November 1990, which is a critical determination for VA to make in order to determine if the presumption of soundness attached to the Veteran upon entry into service in November 1990.  

Furthermore, treatment records from the October 1990 accident are not currently associated with the claims file and should also be requested on remand because they are potentially relevant to the joint pain claim.  Additionally, on his August 2011 claim form, the Veteran indicated that he sought private treatment from Dr. Louie Wall, at Integris Family Care, for chronic fatigue, but those records do not appear to be currently associated with the claims file.  Thus, medical treatment records from the October 1990 accident and treatment records from Dr. Louie Wall should be requested on remand.

The Board notes that October 2012 emails from a VA examiner opine that the Veteran does not have chronic fatigue syndrome per se, but he does have fatigue that is related to the Veteran's service in Southwest Asia.  While such opinion suggests service connection for fatigue may be warranted, official documentation of qualifying service in the Southwest Asia Theater of operations is lacking from the claim file.  Accordingly, obtaining the Veteran's service personnel records and Form DD-214 will help the Board address the fatigue claim as well.  

Regarding the issue of entitlement to an increased rating for the Veteran's irritable bowel syndrome, that disability was addressed in November 2011 and May 2012 VA examinations.  In a February 2015 appellant's brief, the Veteran's representative asserted that the most recent VA examination is three years old and does not clearly represent the Veteran's current disability picture with regard to his irritable bowel syndrome.

Given that the most recent examination was conducted over three years ago and that the Veteran is now alleging more severe symptomatology related to his irritable bowel syndrome, the Board finds that the VA examinations of record are not current enough to accurately reflect the current level of severity of the Veteran's service-connected irritable bowel syndrome.  VA's duty to assist includes conducting a thorough and contemporaneous medical examination.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Although the mere passage of time alone does not render the previous medical examinations inadequate, the Veteran's contention reflects the need for more contemporaneous examinations.  Palczewski v. Nicholson, 21 Vet. App. 174, 180 (2007).  Thus, the Veteran should be afforded a new VA examination addressing his irritable bowel syndrome on remand.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and obtain the names and addresses of all medical care providers who treated the Veteran for the October 1990 motor vehicle accident. After securing any necessary releases, obtain these records in addition to any other providers who treated the Veteran for joint pain or chronic fatigue, to include Dr. Louie Wall.  If these records are not available, a negative reply is required.

2.  Request the Veteran's complete service personnel records and STRs, to include any DD Form 214 and any entrance examination conducted, in order to verify his active duty service, to include any service in the Southwest Asia Theater of operations during the Persian Gulf War.  If the records do not exist or further attempts to obtain the records would be futile, notify the Veteran. 

3.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected irritable bowel syndrome.  The examiner must review the Veteran's claims file and must indicate such review in the examination report.

All pertinent symptomatology and findings of the Veteran's service-connected irritable bowel syndrome are to be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  

4.  After the development requested above has been completed to the extent possible, and any additional development deemed necessary is accomplished, the record should again be reviewed.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


